Citation Nr: 0028285	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  96-08 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.  He died in March 1994.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Waco, Texas (the 
RO) which denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death due 
to lung cancer, secondary to mustard gas exposure, explaining 
that it was not well grounded.  In a January 2000 rating 
action, the RO denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death based 
on tobacco use during service.   
As will be explained below, the Board will address each 
theory of entitlement.

This case was previously before the Board in February 1997, 
at which time it was remanded for additional evidentiary 
development.  


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
March 1994 at the age of 69 due to cancer of the lung with 
metastasis.  Meningitis was implicated as a condition 
contributing to his death but not resulting in the underlying 
cause.  The death certificate also indicated that tobacco use 
probably contributed to the veteran's death.

2.  The appellant testified that the veteran experienced full 
body exposure to mustard gas in service.

3.  The appellant testified that the veteran had not smoked 
cigarettes prior to service, began smoking during service and 
smoked thereafter until 1992. 


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death based upon exposure to mustard gas and 
tobacco use in service is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains that entitlement to service 
connection for the cause of the veteran's death is warranted.  
She maintains that his death, due to lung cancer, was caused 
by exposure to mustard gas in service.  She further contends 
that his death was due to cigarette smoking which started 
during service.  

Relevant law and regulations

Service connection - cause of death 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999). 

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (1999).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(1999).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312(c)(1) 
(1999).

Mustard gas exposure

Certain specific provisions apply to a veteran claiming 
entitlement to service connection for chronic effects of 
exposure to mustard gas.  The provisions of 38 C.F.R. § 3.316 
provide that exposure to the specified vesicant agents during 
active military service under the circumstances described 
below together with the subsequent development of any of the 
indicated conditions is sufficient to establish service 
connection for that condition. (1) Full-body exposure to 
nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers: Nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin; (2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease; or (3) Full-body exposure to nitrogen 
mustard during active military service together with the 
subsequent development of acute nonlymphocytic leukemia.  38 
C.F.R. § 3.316(a) (1999).

Service connection - nicotine dependence/use of tobacco 
products

Applicable law generally recognizes two means by which 
service connection may be established for claimed nicotine- 
related diseases and disorders.  First, if a claimant can 
establish that a disease or injury resulting in disability or 
death was a direct result of tobacco use during service, 
e.g., damage done to a veteran's lungs by in-service smoking 
gave rise to lung cancer, service connection may be 
established without reference to section 38 C.F.R. § 3.310(a) 
which provides for "secondary service connection."  However, 
where the evidence indicates a likelihood that a veteran's 
disabling illness had its origin in tobacco use subsequent to 
service, and the veteran developed a nicotine dependence 
during service which led to continued tobacco use after 
service, the issue then became whether the illness may be 
considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.  See VA General 
Counsel Precedential Opinion, (VAOPGCPREC) 19-97; see also 38 
U.S.C.A. § 7104(c) (VA is statutorily bound to follow the 
precedential opinions of the VA Office of General Counsel); 
Davis v. West, 13 Vet. App. 178, 183 (1999).

VAOPGCPREC 19-97 was prepared in response to an inquiry 
regarding under what circumstances service connection may be 
established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.

The 1997 Opinion cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles. 
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws, and, in that regard, further VA guidelines 
which held in the affirmative were referenced.

The 1997 Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence which arose in service and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact. The 1997 Opinion also noted the 
potential for an intervening or a supervening cause of injury 
which might act to sever the proximate and causal connection 
between the original act and the injury.

The VA's Under Secretary for Health has concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).  Therefore, the two principal questions which must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  It noted that the Diagnostic and 
Statistical Manual, 4th Edition, (DSM-IV), 243, provided that 
the criteria for diagnosing substance dependence are 
generally to be applied in diagnosing nicotine dependence.  
Under those criteria, nicotine dependence may be described as 
a maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress, as manifested by three or 
more of the following criteria occurring at any time in the 
same 12-month period:

(1) tolerance, as manifested by the absence of nausea, 
dizziness, and other characteristic symptoms despite use of 
substantial amounts of nicotine or a diminished effect 
observed with continued use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of four or more of the 
following signs within twenty-four hours of abrupt cessation 
of daily nicotine use or reduction in the amount of nicotine 
used:

	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight gain; or by use of 
	nicotine or a closely related substance to relieve 
	or avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or over a longer period 
than was intended;

(4) persistent desire or unsuccessful efforts to cut down or 
control nicotine use;

(5) devotion of a great deal of time in activities necessary 
to obtain nicotine (e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use (e.g., giving up an activity which occurs in smoking-
restricted areas); and

(7) continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine.

Id. at 181, 243-45.

VAOPGCPREC 19-97 further provided that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection. It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the precedential opinions of the VA General 
Counsel provide that in the determination of whether 
secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, inquiry 
must be had upon whether nicotine dependence may be 
considered a disease for purposes of VA benefits; whether the 
veteran acquired nicotine dependence in service; and whether 
that nicotine dependence may be considered the proximate 
cause of disability or death resulting from the veteran's use 
of tobacco products.  These questions must be answered by 
adjudication personnel applying established medical 
principles to the facts of particular claims.  See Davis v. 
West, 13 Vet. App. 178 (1991).

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

During the course of this appeal, legislation was enacted 
which effectively prohibits service connection of death or 
disability on the basis that such resulted from disease or 
injury attributable to the use of tobacco products during a 
veteran's period of active service [to be codified as 38 
U.S.C.A. § 1103].  However, this law is effective only as to 
claims filed after June 9, 1998.  In this case the claim of 
entitlement to service connection for the cause of the 
veteran's death was filed in 1994.  Accordingly, the Board 
will evaluate the appellant's contentions under the more 
lenient standard articulated above.

Well grounded claim requirements

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . . 
capable of substantiation."  Further, the claim "need not be 
conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's, and the 
claimant's alone.  Epps v. Gober, 126 F.3d 1464, 1469 
(Fed.Cir. 1997).

In order for a death claim to be well grounded, there must be 
competent evidence of death; of incurrence or aggravation of 
a fatal disease or injury in service in the form of lay or 
medical evidence; and of a nexus between the in-service 
injury or disease and the veteran's death in the form of 
medical evidence.  Ramey v. Brown, 9 Vet. App. 40, 46 (1996), 
aff'd 120 F.3d 1239 (Fed. Cir. 1997).

In ascertaining whether a claim is well grounded, the 
truthfulness of evidence proffered in its support is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well grounded claim, under 38 U.S.C.A. § 5107(a).  
If no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  See Grottveit, supra.

Additional law and regulations will be discussed as 
appropriate below.

Factual Background

The veteran served on active duty with the United States 
Coast Guard from September 1942 to February 1946.  Service 
personnel records show that he served in several locations 
including New Orleans, Louisiana and Brooklyn, New York.  The 
service medical records were negative for any mention of 
smoking or exposure to mustard gas during service.  Chest X-
ray films taken in January 1945 were negative.  Upon 
separation examination conducted in February 1946, clinical 
evaluation of the heart and blood vessels and respiratory 
system was normal.

The veteran was hospitalized at a VA facility from August to 
September 1979.  At that time, it was noted that the veteran 
had a history of lung cancer.  A 100 pack a year smoking 
history and a strong family history of various hypermyototic 
lesions was noted.  The veteran complained of coughing, chest 
tightness and shortness of breath.  Diagnoses of gastritis 
with epiphrenic diverticulum and hypertension were made.  

VA medical records showed that from May to July 1993, the 
veteran was hospitalized for treatment of squamous cell 
carcinoma of the lung, post-obstructive pneumonia and a 
urinary tract infection.  

The veteran's death certificate shows that he died in March 
1994 due to cancer of the lung with metastasis.  Meningitis 
was implicated as a condition contributing to his death but 
not resulting in the underlying cause.  The certificate also 
indicated that tobacco use probably contributed to the 
veteran's death.  There was no autopsy performed.

In August 1994, the appellant filed a claim of entitlement to 
service connection for the cause of the veteran's death as a 
consequence of smoking and/or tobacco use while in service.  
In a statement submitted by the appellant in August 1994, she 
indicated that the veteran did not smoke before entering 
service, but started smoking in service because he was given 
cigarettes to smoke in boot camp.

In September 1994, the appellant submitted a statement in 
which she explained that during World War II, the veteran had 
been exposed to mustard gas in New Orleans and New York.  She 
indicated that he had several skin tumors removed before he 
had lung surgery.  The appellant also submitted an article 
entitled 50 Years Later Mustard Gas Vets Receive Recognition, 
in which it was explained during World War II, more than 
60,000 Army and Navy personnel were subjects in a program 
designed to evaluate the effects of mustard gas.  The article 
indicated that mustard gas was a blistering agent which 
caused skin lesions, lung blisters and respiratory diseases.  

The appellant presented testimony at a hearing held at the RO 
in April 1996.  She testified that the veteran had not told 
her that he was exposed to mustard gas because he was sworn 
to secrecy and that he did not tell her until she indicated 
that she already knew.  She stated that he was exposed to 
mustard gas on an island off of New Orleans, Louisiana at 
which time participation in testing was required.  She stated 
that the test participants were taken to a chamber with 
clothes and masks on and left there for 5 minutes, following 
which they experienced burning lungs.  She testified that he 
told her that he also underwent testing in New York.  She 
stated that after the first test, the veteran told her that 
he experienced blistering of the skin and scarring.  She 
indicated that his lung problems began in 1943, at which time 
he was treated for severe cold symptoms.  She stated that he 
was first diagnosed with lung cancer in 1978.  

In March 1997, the RO issued correspondence to the U.S. Army 
Chemical and Biological Defense Agency (CBDCOM) requesting 
that a search for chemical testing records be conducted under 
the veteran's name.  In March 1997, a reply was received and 
the RO was advised that the CBDCOM did not maintain records 
of former military personnel.  

In May 1997, the RO issued correspondence to the appellant 
requesting that she complete a tobacco product use history 
questionnaire and submit evidence establishing a relationship 
between the veteran's smoking in service and the cause of his 
death.  

Subsequently, VA medical records dated from 1985 to 1994 were 
added to the file.  A record dated in 1986 reflects that the 
veteran was treated for chronic obstructive pulmonary disease 
(COPD).  The veteran's VA terminal hospitalization records 
showed that he was hospitalized from January 1994 until the 
date of his death in March 1994.  The history indicated that 
non-small-cell lung cancer had been diagnosed in December 
1991.  The hospitalization course revealed that the veteran 
had terminal metastatic lung cancer with positive bone scan 
to ribs four, five and six on the right.  While hospitalized 
he was also treated for meningitis and the hospital course 
was complicated by postobstructive pneumonia and COPD 
exacerbation.  

The appellant presented testimony at a hearing held before 
the undersigned Veterans Law Judge in August 2000.  She 
testified that she first met the veteran in 1979 at which 
time he was in an ill state of health, having been diagnosed 
with cancer of the left lung in 1979.  She stated that the 
veteran discussed his mustard gas exposure with her in 1992, 
after he had his surgery for cancer on the right lung, at 
which time he told her of tests which were performed on him 
on an island off of New Orleans, Louisiana.  He indicated 
that he experienced both blisters on the skin and lung and 
breathing problems thereafter.  She testified that VA doctors 
attributed his lung problems to chemical exposure.  She 
further testified, with respect to his smoking, that he did 
not smoke prior to service and began smoking in service about 
a pack of cigarettes a day throughout service and more after 
service.  She testified that he stopped in 1992 when he was 
facing surgery.  She testified that a private doctor believed 
that a contributory cause of the veteran's death was smoking.  

Additional evidence was received at the August 2000 hearing, 
which was accompanied by a waiver of review by the RO 
pursuant to 38 C.F.R. § 20.1304.  The evidence included 
chemical fact sheets and private medical evidence dated in 
1975 and 1976.  The private medical records showed that the 
veteran was hospitalized in December 1975 due to hiatal 
hernia and possible coronary disease.  A 30 year history of 
smoking was noted.  Chest X-ray films taken in July 1976 
showed were normal.   

Analysis

Entitlement to service connection for the cause of the 
veteran's death due to exposure to mustard gas.  

The Board finds that the claim of entitlement to service 
connection for the cause of the veteran's death based upon 
exposure to Agent Orange is well grounded.

The Board notes that in Pearlman v. West, 11 Vet. App. 443 
(1998), the Court addressed the application of 38 C.F.R. § 
3.316 in determining whether a claim is well grounded.  The 
Court indicated that, under 38 C.F.R. § 3.316, the initial 
burden of submitting a well-grounded claim was relaxed for 
veterans who subsequently developed conditions specified by 
the regulation, to the extent that the regulation did not 
require evidence of a medical nexus for those conditions, but 
rather a nexus was presumed if the other conditions required 
by the regulation were met.  Pearlman, 11 Vet. App. at 446.  
The Court specified that "the veteran is relieved of his 
burden of providing medical evidence of a nexus between the 
current disability and the in-service exposure.  Rather, 
service connection is granted if the veteran has experienced: 
(1) full body exposure, (2) to the specified vesicant agent, 
(3) during active military service, and (4) has subsequently 
developed the specified conditions," subject to the 
regulatory exceptions in 38 C.F.R. § 3.316(b).  Id.

The Board further notes that, in the Pearlman case, the late 
veteran had averred that he had participated in secret 
testing involving mustard gas exposure, and that he had 
subsequently developed respiratory disorders which were among 
the conditions specified within 38 C.F.R. § 3.316.  Although 
all efforts by VA to substantiate his claimed exposure had 
been unsuccessful, the Court held "that for the purpose of 
submitting a well-grounded claim relating to exposure to 
toxic gases under this regulation, the Board must assume that 
the lay testimony of exposure is true."  Id. However, the 
Court further noted that "whether or not the veteran meets 
the requirements of this regulation, including whether or not 
the veteran was actually exposed to the specified vesicant 
agents, is a question of fact for the Board to determine 
after full development of the facts."  Pearlman, 11 Vet. App. 
at 447.

Applying the Court's holding in Pearlman to the case at hand, 
the Board notes that the cause of the veteran's death as 
listed on his death certificate was lung cancer, which was 
one of the disorders identified within 38 C.F.R. § 3.316.  
The Board further notes that the appellant has provided 
statements and testimony to the effect that during service, 
the veteran was a participant in secret testing during which 
he was exposed to mustard gas, specifically in or around New 
Orleans, Louisiana and in New York.  Although there is not 
yet any evidence in the record to corroborate the veteran's 
in-service mustard gas exposure, for purposes of determining 
whether the claim is well grounded, the appellant's 
evidentiary assertions must be presumed to be credible.  See 
King, 5 Vet. App. at 21; Pearlman, supra.  

Accordingly, the Board finds that the claim of entitlement to 
service connection for the cause of the veteran's death, 
claimed as due to mustard gas exposure is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
appellant has presented a claim which is not inherently 
implausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Entitlement to service connection for the cause of the 
veteran's death due to tobacco use.

In Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000), the 
Federal Circuit held that once a claimant has properly made 
out a well-grounded claim for a current disability as a 
result of a specific in-service occurrence or aggravation of 
a disease or injury, the VA's duty to assist pursuant to 38 
U.S.C.A. § 5107(a) attaches to the investigation of all 
possible in-service causes of that current disability.  
Accordingly, inasmuch as the claim of entitlement to service 
connection for the cause of the veteran's death based upon 
exposure to mustard gas in service is well grounded, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death based upon tobacco use is 
also well grounded.


ORDER

The claim of service connection for entitlement to service 
connection for the cause of the veteran's death based upon 
exposure to mustard gas in service and tobacco use is well 
grounded.  To that extent only, the appeal is allowed.


REMAND

Because the Board has concluded that the claim of entitlement 
service connection for the cause of the veteran's death is 
well grounded, VA has a duty to assist the appellant in the 
development of facts pertaining to the claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159; Epps, supra.

With respect to the claim based upon the theory of exposure 
to mustard gas during service, the evidence of record shows 
that the RO failed to comply fully with the steps outlined in 
the M21-1, Pt. III, Para. 5.18.  Accordingly, although the 
Board acknowledges that the RO did attempt to verify the 
veteran's claimed mustard gas exposure by contacting the 
CBDCOM, the Board believes that the RO should further attempt 
to verify the veteran's claimed exposure in accordance with 
instructions in M21-1.  

In addition, the appellant presented testimony in August 2000 
at which time she indicated that a doctor from the VA Medical 
Center (VAMC) in Jackson, Mississippi associated the 
veteran's lung cancer with exposure to chemicals.  Medical 
records from that facility should be requested.

With respect to the claim of entitlement to service 
connection for the cause of the veteran's death based upon 
tobacco use, the Board observes that additional evidentiary 
development is necessary.  A review of the record reflects 
that in both May and July 1997 the appellant was requested to 
complete a tobacco use questionnaire on behalf of the 
veteran.  To this point, such evidence has not been submitted 
for the record. The appellant also testified that a private 
doctor in Louisiana had associated cigarette smoking with the 
veteran's death.  Accordingly, an attempt to secure such 
evidence shall be made.  

The case is REMANDED to the RO for the following:

1.  The RO should ask the appellant to 
provide information regarding any 
evidence of treatment for residuals of 
mustard gas exposure, tobacco use or lung 
disease that has not already been made a 
part of the record, and should assist her 
in obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).  In this regard, the appellant 
should be forwarded a tobacco use 
questionnaire and advised of the 
importance of completing such on behalf 
of the veteran and submitting it for the 
record.  The appellant has also 
identified specific evidence, including 
medical records from the VAMC in Jackson, 
Mississippi, and private medical records 
from a Dr. Newman in Tallulah, Louisiana.  
This evidence should be obtained and 
associated with the claims folder if 
feasible.  

2.  In order to attempt to verify the 
veteran's claimed mustard gas exposure, 
the RO should contact the appellant and 
request that she provide a statement that 
specifies, in as detailed a fashion as 
possible, the circumstances surrounding 
the claimed mustard gas exposure.  She 
should specify, to the extent possible, 
the location and date of his exposure, in 
addition to any other information which 
may be relevant, such as a detailed 
description of the nature of the 
exposure, and the identity of any other 
individual(s) who may have been present 
and who may be able to provide 
corroborating statements.

3.  The RO should then undertake 
additional development in accordance with 
the provisions of M21-1, Part III, para. 
5.18.  The RO should attach the following 
to any request for information: a 
photocopy of the veteran's service 
discharge documents and service personnel 
records to verify his military 
assignments, a summary of the appellant's 
written statements discussing the 
veteran's claimed exposure to mustard 
gas.  Such information should be provided 
so that the service department may make a 
complete and informed investigation of 
the veteran's claim of exposure to 
mustard gas.

4.  A VA medical opinion should be 
obtained, including a determination as to 
the medical probability that exposure to 
mustard gas [if such is verified] caused 
or contributed to the cause of the 
veteran's death and also whether the 
veteran's in-service tobacco use caused 
or contributed to the cause of the 
veteran's death from lung cancer.  
Following a review of the medical and 
other records, the medical specialist 
should offer an opinion as to (1) whether 
it is at least as likely as not that 
nicotine dependence developed during 
service, and, if so, (2) whether it is at 
least as likely as not that tobacco use 
attributable to that nicotine dependence 
caused the veteran's eventually diagnosed 
lung cancer.  The veteran's post-service 
tobacco use versus his in-service tobacco 
use must be discussed.  This opinion 
should be associated with the claims 
file.

5.  The RO should adjudicate the 
appellant's claim, addressing both the 
theory based on mustard gas exposure [see 
38 C.F.R. § 3.316] and the theory based 
on tobacco use tobacco use [see 
VAOPGCPREC 19-97].  If the benefit sought 
is denied, a supplemental statement of 
the case (SSOC) should be issued.  The 
SSOC should contain, among other things, 
a summary of the evidence received in 
August 2000, pursuant to 38 C.F.R. 
§ 20.1304 (1999).

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until she receives 
further notice.  The purpose of this remand is to comply with 
governing adjudicative procedures and obtain clarifying 
evidence.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

 



